DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed 10/01/2019 are accepted.
Specification
The substitute specification filed 10/1/2019 has been entered and contains no new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 01-016842( herein referred to as TAIHO KOGYO) in view of JP 2005-146366 (herein referred to as Toyota).
TAIHO KOGYO teaches resin material for a sliding member, comprising: 20-90wt%% of polyimide resin; 5-60wt% of graphite and 0.5-20wt% of a substance selected from clay, mullite, silica, or alumina (Constitution) (herein understood to read on the claimed “hard material”).
Taiho Kogyo does not teach the claimed relative amounts of polyimide resin, graphite and hard material.  However, Taiho Kogyo teaches the amount of polyimide is selected based upon bond strength, and friction coefficient.  Thus, with regards to claim 6, it would have been obvious to one of ordinary skill in the art to optimize the amount of polyimide in the composition based upon friction coefficient and bond strength considerations.  Furthermore, Taiho Kogyo teaches the amount of graphite is determined based upon desired wear resistance, and bonding strength.  Thus, with regards to claims 3-4, 9 and 10, it would have been obvious to one of ordinary skill in the art to optimize the amount of graphite in the composition based upon bond strength and wear resistance properties.  Furthermore, Taiho Kogyo teaches the amount of hard material is selected based upon abrasion resistance, and price.  Thus, with regards to claims 2 and 5, it would have been obvious to optimize the amount of hard material present in the composition based upon abrasion resistance and price.  The examiner notes that one inherently optimizes the volume percentage of a composition when the weight percentage of said composition is optimized.
TAIHO KOGYO does not teach the composition should further comprise 0.1 wt% or more of the silane coupling agent relative to the polyimide resin.  However, Toyota teaches a sliding material comprising a polyimide resin containing hard particles such as alumina and silica, and a silane coupling agent [0029]. It is described that the friction coefficient of the sliding member is reduced by addition of a silane coupling agent.  Thus, it would have been obvious to one of ordinary skill in the art to improve the dispersibility of an additive in a composition and to extend a friction coefficient of a slide member by adding a silane coupling agent to the sliding material of TAIHO KOGYO. Furthermore, it would have been obvious to optimize the amount of silane coupling agent based on the desired dispersion and friction coefficient.
With regards to claim 8, Taiho Kogyo does not teach the resin material should contain MoSz2.
With regards to claim 9, Taiho Kogyo teaches a sliding member comprising: a base material: a sintered metal layer formed on the base material, a resin layer formed on the sintered metal layer (see page 5/7 and 6/7).
Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 
With regards to the rejection of claims under 35 U.S.C. § 103 as being unpatentable over JP 01-016842 (TAIHO KOGY0O) in view of JP 2005-146366 (TOYOTA),  Applicant respectfully disagrees that it would have been obvious to add a silane coupling agent to the sliding material of TAIHO KOGYO based upon the teachings of Toyota.  Specifically, applicant argues a person having ordinary skill in the art would not find it obvious for the improvement in seizure resistance shown in TOYOTA to also be obtainable in the material system of TAIHO KOGYO because silane coupling agents tend to adhere to the mating shaft on the sliding surface, thus causing an increase in the coefficient of friction and a possible decrease in seizure resistance.   Said argument is noted but is not persuasive as counsel’s argument cannot take the place of evidence.  Applicant provides no evidence supporting the conclusion that the silane coupling agents would be expected to adhere to the mating shaft or increase the coefficient of friction.  Applicant further argues whether the addition of a silane coupling agent in a resin composition improves seizure resistance depends on the other additives in the resin composition and is not necessarily an obvious effect in general but fails to provide evidence or rationale as to why the skilled artisan would not have had a reasonable expectation of results when making the combination proposed by the rejection.
Applicant argues the silane coupling agent of Toyota is added to the intermediate layer, not the sliding layer.  The examiner respectfully disagrees and notes Toyota teaches the addition of silane coupling agent to the lubricant surface layer (see e.g. claim 6).
Applicant further argues there is no suggestion that the addition of a silane coupling agent to the sliding layer of the resin in TOYOTA would further improve seizure resistance and coefficient of friction (i.e., that it is effective in improving the sliding properties of a sliding material). Accordingly, there is no motivation to make the proposed modification of TAIHO KOGYO based on TOYOTA.  Said argument is noted but is not persuasive for the reasons of record.  The examiner respectfully disagrees and notes that examples 14 and 15 teach if the additive content of the intermediate layer is lower than the additive layer in the surface layer, seizure time is extended.  Thus, the examiner maintains Toyota renders obvious the addition of silane to the layer of TAIHO KOGY0O for reasons of record.
For the reasons noted above, applicant’s arguments are not persuasive and the claims remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0023576 teaches a polyimide composition comprising graphite.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/ Primary Examiner, Art Unit 3649